DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2020 has been entered.
Status of Claims

Pending: 
36-45
Withdrawn: 
NONE
Rejected:
36-38, 40-45
Allowable:
39
Amended: 
NONE
New: 
36-45
Independent:
36, 37, 38, 39, 40



				     Letter from Applicant
3.	Concerning the letter received 1/12/2021, applicant has appointed an attorney or agent to conduct all business before the Patent and Trademark Office.  Double correspondence with an applicant and applicant's attorney or agent will not be undertaken.  Accordingly, applicant is required to conduct all future correspondence with this Office through the attorney or agent of record.  See 37 CFR 1.33.

Specification/Drawings
The amendment filed 6/24/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the examiner could not find support for a maximum of 4.2% Mg [0013], the mention of “as-welded temper T1 to temper T5” [0014], the use of alternating current [0016],  “to obtain a T-1 temper where elemental Mg and Si are maintained in solution and naturally aged” [0029], the amendment to [0038] detailing T1 and T5 temper in relation to the weld bead, free Mg controlled below 3.0% [0045], Mg2Si present in the weld bead [0045], and the values for the properties recited in [0049] as amended. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
Independent claims 36-40, because no punctuation occurs between “weld beads” and “consisting of”, said claims are held to be drawn to an aluminum filler metal alloy …. suitable for forming weld beads of a given composition. If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where support for any alternative interpretation is found in the originally filed specification) in response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 36-38, 40-45 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Concerning claim 36, the examiner could not find support in the original specification for “prevent the formation of compounds such as AlFeMnSi, Al6MnFe, AlFeCr, and ZnMn” (claim 36 line 21-22).
Concerning claim 36, the examiner could not find support in the original specification for Mg2Si precipitates that are “submicron in size”.
Concerning claims 36, 37, 38, and 45, the examiner could not find support in the original specification for the terms "as low as commercially possible" in claim 36, 37, 38 as well as “low commercially available” (claim 45).  
Concerning claim 40, the examiner could not find support in the original specification for “less than 3% elemental Mg”. Free magnesium is discussed in [0052] as being below 5.2%.
Concerning claim 41, the examiner could not find support in the original specification for “less than 3% excess magnesium”, or the tensile strength ranges, yield strength ranges, or shear strength minimum (the shear strength maximum is supported in Fig. 8 of the instant specification).

Concerning claim 43, the examiner could not find support in the original specification for “thus creating an aluminum alloy producing MIG welds using alternating current producing globular transfer of the electrode versus the standard procedure using DC reverse polarity producing spray-arc transfer of the electrode thus allowing more heat to be generated in the base metal resulting in deeper penetration”.
Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction is required, including removal from the claims of any matter not described in the application as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36-38, 42-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 36, i) “the TiB grain refiner composition” in line 17 lacks proper antecedent basis and ii) the phrase "such as" in line 21 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
The term "as low as commercially possible" in claim 36, 37, 38 as well as “low commercially available” (claim 45) and “quality welding wire sizes” (claim 36 line 23) and “low 
Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction is required.

Response to Amendment/Arguments
In the response filed on 6/24/20 applicant cancelled claims 1-3,6-8,12, 24-26, 28-30, 32, 34, and 35, added new claims 36-45, submitted a declaration, substitute specification, and submitted various arguments traversing the rejections of record. 
Claims 36-38, 40-45 are not subject to any prior art rejections; however, said claims are rejected under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) above.
The declaration under 37 CFR 1.132 filed 6/24/20, together with the instant claim amendments, are sufficient to overcome the rejection of claims 36-45 based upon Hoffman.  At item 26, declarant details that Hoffman is drawn to “rolled or extruded products such as sheets, strips, tubes, bars, wires or sections… intended for welded structures” and does not teach or suggest forming and using the alloy of Hoffman as weld filler alloy (suitable for use in a fusion-welding process forming weld beads of the instant composition). Declarant’s statements are 
The declaration under 37 CFR 1.132 filed 6/24/20, together with the instant claim amendments, are sufficient to overcome the rejection of claims 36-45 based upon Mechsner.  Declarant provides evidence that the combination of the claimed alloy composition, with the critical presence of magnesium silicide (Mg2Si) and balance of other alloying elements, formed into an Al filler metal alloy for use in fusion-welding formation of weld beads, achieves a synergistic combination of strength, toughness, and electrical conductivity (see specification at Fig. 8, 11, [0056]). 

Allowable Subject Matter
Claims 39 is allowable. The following is an examiner’s statement of reasons for allowance: the closest prior art to instant claim 39 is held to be Mechsner. Mechsner does not teach or suggest an aluminum filler metal alloy as claimed, complete with a maximum of 0.10% Zn (see also, discussion of 1.132 declaration above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              
/J. M./
Examiner, Art Unit 1733
5/5/21